           Case 1:21-cv-02762-CM Document 3 Filed 04/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LADO MIDDLEBROOKS,
                                Plaintiff,
                                                                    21-CV-2762 (CM)
                    -against-
                                                                  TRANSFER ORDER
UNITED STATES OF AMERICA,
                                Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in the Essex County Correctional Facility, located in Newark,

New Jersey, brings this complaint pro se. He raises claims under Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that Defendant

violated his constitutional rights in the Essex County Correctional Facility. Plaintiff also seeks to

assert claims on behalf of all federal detainees. 1 For the reasons set forth below, the Court

transfers this action to the United States District Court for the District of New Jersey.

       Venue for a civil rights complaint brought under Bivens v. Six Unknown Fed. Narcotics

Agents, 403 U.S. 388 (1971) is determined according to the general venue provision, 28 U.S.C. §

1391. The general venue provision provides that a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents of the
       State in which the district is located; (2) a judicial district in which a substantial part of
       the events or omissions giving rise to the claim occurred, or a substantial part of property
       that is the subject of the action is situated; or (3) if there is no district in which an action
       may otherwise be brought as provided in this section, any judicial district in which any
       defendant is subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b).


       1
         Plaintiff, as a pro se litigant, is not permitted to raise claims in this action on behalf of
other federal detainees. See Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (“[B]ecause
pro se means to appear for one’s self, a person may not appear on another person’s behalf in the
other’s cause.”).
              Case 1:21-cv-02762-CM Document 3 Filed 04/06/21 Page 2 of 3




       Although venue is arguably proper here under § 1391(b)(1), because Plaintiff is detained

in the District of New Jersey, and the events giving rise to his claims occurred there, under

§ 1391(b)(2), venue is also proper in the District of New Jersey. Accordingly, the Court transfers

this action to the United States District Court for the District of New Jersey, “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a); see

D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006).(“District courts have broad

discretion in making determinations of convenience under Section 1404(a) and notions of

convenience and fairness are considered on a case-by-case basis.”); Bank of Am., N.A. v.

Wilmington Trust FSB, 943 F. Supp. 2d 417, 426-427 (S.D.N.Y. 2013) (“Courts have an

independent institutional concern to see to it that the burdens of litigation that is unrelated to the

forum that a party chooses are not imposed unreasonably on jurors and judges who have enough

to do in determining cases that are appropriately before them. The power of district courts to

transfer cases under Section 1404(a) sua sponte therefore is well established.” (quoting Cento v.

Pearl Arts & Craft Supply Inc., No. 03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24,

2003))); see also Lead Indus. Ass’n. Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that

“broad language of 28 U.S.C. § 1404(a) would seem to permit a court to order transfer sua

sponte”).

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The Clerk of Court is further directed to transfer this action to the United States District

Court for the District of New Jersey. Whether Plaintiff should be permitted to proceed further




                                                   2
              Case 1:21-cv-02762-CM Document 3 Filed 04/06/21 Page 3 of 3




without prepayment of fees is a determination to be made by the transferee court. 2 A summons

shall not issue from this Court. This order closes this case.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:       April 6, 2021
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
         Plaintiff filed an application to proceed in forma pauperis (IFP), but he did not file a
prisoner authorization.
                                                  3
